COMMUNICATION

In response to applicant's telephonic inquiry regarding unaddressed claims 16-18 in the last Office action, the following corrective action is taken.

(1) The substance of the Office Action mailed 3/10/21 is hereby incorporated by reference.
(2) Claims 16-18 are hereby rejected for following reasons:
(2a) Claims 16,17,18 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Levin ‘199.
As to claim 16, either any one of the 3 “total” (claim 18) lengths shown below is “about 30 mm”, or it is well known to that molten metal samples are of approximately such a length.

    PNG
    media_image1.png
    270
    719
    media_image1.png
    Greyscale

	     As to claim 17, note the “tapering” shown in drawing above.
     As to claim 18, the cavity 24 appears to be circular, or in the alternative, note that the depth increases a shown below.

    PNG
    media_image2.png
    340
    751
    media_image2.png
    Greyscale


(2b) Claim 18 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        As to claim 18, what feature in any figure provides for a “cross sectional circle segment profile” for the “second depression”?  Is “circle” intended?  There are curve feature in the figures, but no circle.

Applicant is given a shortened statutory period of ONE (1) MONTHS from the mailing date of this communication.  Extensions of this time period may be granted under 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861